Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC §101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. 
In particular, in the Prong 1 analysis claims 1, 15 and 16 recite an abstract idea in the form of a mathematical concept.  (It does not appear that the steps could be performed as a mental process, or that the claims recite “certain methods of organizing human activity”).
 Further even if they were interpreted to have an abstract idea they claim the practical application under prong 2 analysis.  
At Prong 2, independent claims 1 and 15 recites sufficient additional elements: “a magnetic field detection apparatus including a planar detector for mounting orthogonal to a rotational axis of a rotating shaft having a magnetic field generation source at one end thereof to generate a magnetic field adjacent to the planar magnetic field detector, the magnetic field detection apparatus being configured to detect magnetic field components in at least two directions”.
 Also, the independent claim 16 recites sufficient additional elements/steps: “a first component of a magnetic field generated at one end of a rotating shaft, the first component being in a first direction along a planar magnetic field detector, and a second component of the magnetic field in a second direction along the planar magnetic 
The rotational angle detection apparatus comprises specific configuration and particular mechanical parts.
The claim therefore includes a particular apparatus (rotational angel detection apparatus), a real-world transformation and specific additional elements/steps of the claim 16. These considerations suggest that the claim invention should therefore be considered to integrate the abstract idea calculations into a practical application, so that it is eligible at Prong 2. 
Thus claims 1, 15 and 16 are deemed patent eligible under 35 USC 101. 
Claims 2 and 4-13 are dependent claims of claim 1 and are also patent eligible under 35 USC 101.
Allowable Subject Matter

Claims 1, 2, 4-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

 Regarding Claim 1, Figaro (Pat.7930148) disclose a rotational angle detection apparatus that detects a rotational angle of a magnetic field generation source (Col. 3, lines 7-11), comprising:
a magnetic field detection apparatus, the magnetic field detection apparatus being configured to detect magnetic field components in at least two directions, and to output resulting detection data (Col. 1, lines 25-30);

    an angle computing section that calculates the rotational angle of the magnetic field generation source based on the detection data and the correction values (Col. 9, lines 25-35), and outputs an angle signal indicating the rotational angle (Claim 6, where outputting a rotation matrix).
Takaki (US Pub. 2014/0163923) disclose a magnetic field detection apparatus including a planar detector for mounting orthogonal to a rotational axis of a rotating shaft having a magnetic field generation source at one end thereof to generate a magnetic field adjacent to the planar magnetic field detector (Fig. 1, 3 and 6).
The prior art of record does not teach or render obvious the steps of
“an angle error calculating section that calculates a reference angle error between a detection angle corresponding to the detection data and a reference angle in a first coordinate system in which the magnetic field generation source rotates, for each rotational angle for at least two angle states between which the rotational angle of the magnetic field generation source differs, wherein the correction value calculating section calculates the steady-state error based on an average value of the reference angle error in the at least two angle states.”
 Regarding Claim 15:
The prior art of record does not teach or render obvious the steps of:
“a correction value calculating section that calculates correction values for correcting an angle error of the rotational angle corresponding to a difference between a first 

Regarding Claim 16:
The prior art of record does not teach or render obvious the steps of:
“correcting the determined rough rotational angle based on a known steady-state error in the detection data that is independent of rotation of the rotating magnetic field to provide an error-corrected rotational angle;
calculating a first reference angle error between the rough rotational angle in a first angle state and a reference angle in a first coordinate system in which the rotating magnetic field rotates;
calculating a second reference angle error between the rough rotational angle in a second angle state, the second angle state being different from the first angle state; and
outputting an angle signal indicating the rotational angle of the rotating shaft in relation to the planar magnetic field detector, wherein the steady-state error in the detection data is based on an average of the first reference angle error and the second reference angle error.”

Claims 2 and 4-13 are allowed due to their dependency on claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/REGIS J BETSCH/Primary Examiner, Art Unit 2857